DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
	The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
A provided by 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
		(1) A product and a process specially adapted for the manufacture of said product; or
		(2) A product and process of use of said product; or
		(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
		(4) A process and an apparatus or means specifically designed for carrying out the said process; or
		(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.  Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.
	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

The shape of the suction inner portion species on the inner plate (50, 850), this is the “second recess” of the “one side member” as recited in the last four lines of Claim 1) are as follows:
		Species 1	Shape of Element 710 in Fig. 10,

		Species 2  	Shape of Element 720 in Fig. 13,

		Species 3  	Shape of Element 730 in Fig. 14,

		Species 4 	Shape of Element 740 in Fig. 15, and 

		Species 5 	Shape of Element 858 in Fig. 16.



	The rotor recess size species are as follows (a further selection is needed with a selection of Species 1-5 above):
		
		Species A	rotor recess 24 size is smaller than first section 						recess 431, first suction recess 441 of cam ring as 						shown in Figs. 1-12 (bottom paragraph on p. 29 of the 					specification, Fig. 5), and

		Species B	rotor recess 24 size is larger than first section recess 						431, 441 as shown in Fig. 19 (last two paragraphs on 						p. 43 of the specification).


	The rotor curved portion recess configuration species are as follows (a further selection is needed with a selection of Species 1-5 and Species A and B above):
		
		Species Y	single rotor curved portion recesses 24 as shown in 						Figs. 2 and 5, and

		Species Z 	rotor curved portion recess 24 + recessed channel 						222, in combination, as shown in Fig. 20.

	
Applicant is required, in reply to this Action, to elect a single species from each species above to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, Claim 1 is generic to all of the species. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:
		Species 1-5 and Species A and B and Species Y and Z each lack unity of invention because even though the inventions of these species require the technical feature of having a rotor, a rotary shaft, a plurality of vanes, a curved surface portion of the rotor, a first recess depressed toward a rotation center of the rotor, a cam ring, a one side member, a second recess of the one side member depressed toward the rotation center relative to the curved surface portion of the rotor, this technical feature is not a special technical feature as it does not make a contribution over at least the prior art evidence of JP-59-00583Y (TOYOTA) (a reference listed on an information disclosure statement (IDS) received from Applicant and placed in the file of record on March 11, 2021).
		Specifically, it is noted that the feature(s) recited in independent Claim 1 which are common to all of the claims are disclosed by TOYOTA as follows:
		

		A vane pump device (English Abstract, Figs. 13 and 14) comprising: 
			a rotor (RT, Figs. 13 and 14) configured to rotate under rotational force from a rotary shaft (DS) while supporting a plurality of vanes (VA(s)), the rotor (RT) including a curved surface portion (outer peripheral surface of RT, Fig. 14) with an arc shape (inner surface of RT, Fig. 14) centered on the rotary shaft (DS), the rotor (RT) including a first recess (55) depressed from the curved surface portion (outer peripheral surface of RT) toward a rotation center (of RT along a longitudinal axis of DS, Fig. 14); 
			a cam ring (CR) disposed so as to surround the rotor (RT), the cam ring (CR) including an inner peripheral surface facing the curved surface portion of the rotor (RT, Fig. 14); and 				
			a one side member (SP1, SP2) disposed on one end of the cam ring (CR) in an axial direction of the rotary shaft (DS, Fig. 13) so as to cover an opening of the cam ring (CR), the one side member (SP1, SP2) including a second recess (51a, 51b, Fig. 13) depressed toward the rotation center (of RT) relative to the curved surface portion of the rotor (the inner surfaces of 51a, 51b are depressed toward the rotation center of RT relative to the curved surface portion of RT as shown in Fig. 13).

	Thus, as noted above, the features common to all the claims do not constitute "special technical feature(s)" since they do not make a contribution over the prior art in light of at least the prior art evidence of TOYOTA.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined (an election from Species 1-5, an election from Species A and B, and an election from Species i - iv)  even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
	Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
This application has been filed by a foreign applicant, and as such, a phone call was not made to Applicant to elicit their election.

Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number
is (313)446-4907. The Examiner can normally be reached on M-F 8:30 AM - 5:00
PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W THIEDE/Examiner, Art Unit 3746 
Friday August 26, 2022/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746